Hon. Chibe Justice Hollerich delivered the opinion of the court: On October 28th, 1935 the claimant filed its complaint herein, in which it asks for an award in the amount of $190.16 for merchandise which it claims to have sold and delivered to the respondent. From the facts in the record and from the stipulation on file, it appears that the claimant furnished certain lenses and other merchandise of a like character, for certain inmates of the State Penitentiary at Joliet, upon the order and at the request of the proper authorities of such institution. It further appears that the merchandise in question was furnished on diverse dates between January 11th, 1931 and June 1st, 1933; that the fair and reasonable value of the merchandise so furnished was $70.16, and that the claimant has not been paid therefor. The claim was not presented in time for payment out of the current appropriation, and thereafter there was further delay on the part of the respondent in verifying the same, on account of the fact that the predecessor to the present optometrist destroyed all records upon his release from duty. There is nothing in the record to indicate that claimant has been guilty of any unreasonable delay, and no reason appears why an award should not be made. Award is therefore entered in favor of the claimant for the sum of Seventy Dollars and Sixteen Cents, ($70.16.)